UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6919



ALEXANDER BELL, a/k/a       Sulyaman    Al   Islam   Salaam,   a/k/a
Sulyaman Al wa Salaam,

                  Petitioner - Appellant,

             v.

COLUMBIA CARE CENTER; ELDON WYATT; LIEUTENANT               MCCLEASE;
SERGEANT CUMMINGS; DEPARTMENT OF MENTAL HEALTH,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     G. Ross Anderson, Jr., Senior
District Judge. (9:08-cv-00906-GRA)



Submitted:    October 29, 2009               Decided:   November 17, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Alexander Bell, Appellant Pro Se. Shelton Webber Haile, William
Curry McDow, Mason Abram Summers, RICHARDSON, PLOWDEN &
ROBINSON, PA, Columbia, South Carolina; Albert Richard Pierce,
Jr., HOWSER, NEWMAN & BESLEY, LLC, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Alexander Bell seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing     his        28     U.S.C.      §       2254    (2006)     petition      without

prejudice.     The order is not appealable unless a circuit justice

or   judge   issues       a     certificate          of     appealability.      28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue   absent       “a        substantial       showing        of    the    denial    of    a

constitutional       right.”            28    U.S.C.         § 2253(c)(2)     (2006).        A

confined person satisfies this standard by demonstrating that

reasonable    jurists           would     find        that    any     assessment      of    the

constitutional       claims       by    the      district       court   is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Bell has not

made the requisite showing.                  Accordingly, we deny a certificate

of appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                   DISMISSED



                                                 3